Title: To George Washington from Reuben Fogg, 20 October 1775
From: Fogg, Reuben
To: Washington, George



Sr
Scarborough [District of Maine] October 20th 1775

I would Inform your Excelency that on tuesday the 17th Instant about five oClock after noon their was drawd up before the Town of Falmouth two Ships one Sloop & an Armed Scooner of War and the 18th about Nine oClock in the Morning fird on the Town and in a Short time the town was Set on fire by the Ships and by twelve or one oClock near three Quarters of the town was in flames Some of the Men from the Ships Landed and the Militia being Raisd for the defence of the Town drove them back to the Ships & one Baptist John Armstrong Fled to Lieut. Josiah Libby who Commanded a party of Men & Serendered himself to them and Says he Chooses to fight for Amarica I now Send him to head Quarters to be Examined by your Excelency & Say what Service he Shall be put too I Send him by Mr Charles Morris & Jonathan Libby two of the Men he fled too. From your Most Obedient Humble Servt

Reubin Fogg


P:S: I hope yr Excelency will be more fully Informd of the Unhappy Affair than I am Capeably off at present.

